82974: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35981: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82974


Short Caption:JONES VS. DIST. CT. (FRIEDMAN)Court:Supreme Court


Related Case(s):81414, 81799, 81799-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - G052263Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKathleen June JonesScott W. Cardenas
							(Legal Aid Center of Southern Nevada, Inc.)
						Maria L. Parra-Sandoval
							(Legal Aid Center of Southern Nevada, Inc.)
						


Real Party in InterestDonna SimmonsJohn P. Michaelson
							(Michaelson & Associates, Ltd.)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						


Real Party in InterestKimberly JonesJames A. Beckstrom
							(Marquis Aurbach Coffing)
						Geraldine Tomich
							(Marquis Aurbach Coffing)
						


Real Party in InterestRobyn FriedmanJohn P. Michaelson
							(Michaelson & Associates, Ltd.)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						


RespondentLinda Marquis


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/02/2021Filing FeePetition Filing Fee Waived.  In Forma Pauperis. (SC)


06/02/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-15680




06/02/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-15681




06/02/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-15682




06/03/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/11/21. To Court Reporter: Sherry Justice (REJECTED PER NOTICE ISSUED 06/03/21). (SC)


06/03/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-15963




07/16/2021Order/ProceduralFiled Order Directing Supplementation of Record and Directing Answer.  Petitioner's Supplemental Appendix due:  14 days.  Real Parties in Interest's Answer to Petition due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  fn1[Because petitioner failed to file her motion for stay in accord with NRAP 8, we deny her request for a stay of the proceedings below. ]  (SC)21-20579




07/27/2021AppendixFiled Petitioner's Supplemental Appendix. (SC)21-21682




08/18/2021MotionFiled Real Parties in Interests' (Robyn Friedman and Donna Simmons) Motion to Extend Time to File Answer to Petition for Writ of Mandamus and/or Prohibition. (SC)21-24073




08/20/2021Order/ProceduralFiled Order Granting Motion.  Real parties in interest shall have until September 13, 2021, to file and serve the answer to the petition.  (SC)21-24306




09/13/2021Petition/WritFiled Real Parties in Interests' (Robyn Friedman and Donna Simmons') Answer to Petition for Writ of Prohibition and Petition for Writ of Mandamus. (SC)21-26474




09/13/2021AppendixFiled Real Parties in Interests' (Robyn Friedman and Donna Simmons') Appendix. Vol. 1. (SC)21-26475




09/27/2021Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ. (SC)21-27728




12/17/2021Order/DispositionalFiled Order Denying Petition.  "We deny the petition for a writ of mandamus or prohibition without prejudice."  fn1The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/DH/MG  (SC)21-35981





Combined Case View